Citation Nr: 1736049	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than May 15, 2013, for the grant of service connection for hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1959 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The first communication from the Veteran to VA evidencing intent to file claims of service connection for hearing loss and tinnitus was on May 15, 2013. 


CONCLUSION OF LAW

An effective date earlier than May 15, 2013, is not warranted for the awards of service connection for hearing loss and tinnitus. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). 

With respect to the Veteran's effective date claim, no further notice is necessary under 38 U.S.C.A. § 5103(a)-compliant notice because the claim arises from the grant of service connection for the underlying disorder. The Board also finds that VA has fulfilled its duty to assist. All relevant, identified, and available evidence has been obtained. 

II. Legal Criteria, Factual Background, and Analysis

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Veteran is seeking an effective date earlier than May 15, 2013 for the award of service connection for hearing loss and tinnitus. As the effective date of an award of service connection shall not be earlier than the date of receipt of the claim by VA, the Board finds an earlier effective date is not warranted. 

By November 2, 2013 rating decision, the Veteran was awarded service connection for tinnitus with an evaluation of 10 percent, and bilateral hearing loss with a noncompensable rating, both effective as of May 15, 2013. 

By November 29, 2013 statement, the Veteran expressed disagreement with the effective date assigned for hearing loss and tinnitus. The Veteran indicated that he initially applied for service connection for hearing loss and tinnitus through a Disabled American Veterans (DAV) officer on October 31, 2012. 

However, a review of the record shows that the first communication from the Veteran to VA evidencing an intent to file claims of service connection for hearing loss and tinnitus was a May 15, 2013 phone call. This was accepted as an informal claim for benefits and on the same day as the phone call, a VA Form 21-526 was sent to the Veteran. In the cover letter accompanying application form, the Veteran was advised that if his completed application was received within one year of the date of the letter (May 15, 2013), and it was decided that he was entitled to VA benefits, VA might be able to pay him from the date of his informal claim. The completed VA Form 21-526 (formal claim) was received by VA on June 5, 2013. 

In support of the Veteran's claim for an earlier effective date, he and his representative have submitted numerous copies of a VA Form 21-526b that was signed on October 31, 2012, and which evidences a request for service connection for hearing loss and tinnitus. They have also submitted numerous copies of a fax cover letter that was completed by DAV and dated October 31, 2012; it shows that attached to the cover letter was a VA Form 21-22 and a VA Form 21-526 that requests service connection for hearing loss and tinnitus.  Also in the record is a copy of a letter that was received with the Veteran's formal claim on June 5, 2013. In that letter, the Veteran recounts how he initially applied for benefits on October 31, 2012, by meeting with his DAV service officer and that when he did not receive any response for six and a half months, he contacted VA by phone on May 15, 2013. While the foregoing evidence supports the Veteran met with a DAV officer and completed an application on October 31, 2012, it is not evidence the application was received by VA on that date. There is no October 31, 2012 application and fax cover letter of record time-stamped as received by VA before May 15, 2013. Similarly, while the record does contain a copy of a VA Form 21-22 that appoints DAV as the Veteran's representative and is signed on October 31, 2012, it also does not reflect a time-stamp as having been received by VA prior to May 15, 2013.
The Board is sympathetic to the Veteran's situation, and recognizes that had his claim for benefits been filed on October 31, 2012, the day he contacted DAV, his service-connected hearing loss and tinnitus would be awarded from an earlier effective date. However, his claim was not filed with VA on that date, and the submission of an application for benefits to DAV (a veterans' service organization) may not be considered as having been filed with VA, as DAV is not part of VA. In the absence of a formal or informal claim for any of the Veteran's awarded benefits having been filed with VA prior to May 15, 2013, the Veteran is not entitled to an effective date earlier than that date.

The Board is bound by statute and VA regulations requiring that the earliest an effective date can be awarded is the date the claim was received by VA. As the May 15, 2013 informal claim is the first communication of an intent to file claims for service connection for hearing loss and tinnitus received by VA, the May 15, 2013 effective date is proper. 

As the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for hearing loss and tinnitus, the benefit-of-the-doubt doctrine cannot be applied. 38 U.S.C.A. § 5107 (b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than May 15, 2013, for service connection for hearing loss and tinnitus is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


